Citation Nr: 1802693	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  11-28 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for loss of grip strength, claimed as secondary to lumbosacral strain.  

2.  Entitlement to service connection for general arthritis, claimed as secondary to lumbosacral strain.

3.  Entitlement to a rating in excess of 20 percent prior to May 26, 2015 for a lumbosacral strain with narrowing at L5-S1, and in excess of 40 percent thereafter.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Monrose, Associate Counsel
INTRODUCTION

The Veteran had service from August 1980 to February 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This case was remanded for further development in May 2014; the instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

In March 2017, the RO increased the Veteran's rating for a lumbosacral strain from 20 percent to 40 percent effective May 26, 2015.  

In January 2013, the Veteran testified via video conference before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file. 

In November 2017, the Veteran's former representative, an attorney, withdrew from representation.  The Veteran is now unrepresented.


FINDINGS OF FACT

In a correspondence received in November 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and his then-representative that he was withdrawing all issues currently on appeal within VA.






CONCLUSION OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran regarding the issue of entitlement to service connection for loss of grip strength have been met. 38 U.S.C. § 7105 (b)(2), (d)(5) (West 2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  The criteria for withdrawal of an appeal by the Veteran regarding the issue of entitlement to service connection for general arthritis have been met. 38 U.S.C. 
§ 7105 (b)(2), (d)(5) (West 2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

3.  The criteria for withdrawal of an appeal by the Veteran regarding the issue of a rating in excess of 20 percent prior to May 26, 2015 for a lumbosacral strain with narrowing at L5-S1, and in excess of 40 percent thereafter have been met. 38 U.S.C. § 7105 (b)(2), (d)(5) (West 2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (West 2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2017).

In November 2017 correspondence, the Veteran withdrew his appeal concerning the issue of entitlement to service connection for general arthritis and loss of grip strength, as well as an increased rating claim for a lumbosacral strain disability.  

As the Veteran has withdrawn his appeal as to all issues, there remains no allegation of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and these issues are dismissed.


ORDER

Entitlement to service connection for loss of grip strength, claimed as secondary to lumbosacral strain is dismissed.  

Entitlement to service connection for general arthritis, claimed as secondary to lumbosacral strain is dismissed.

Entitlement to a rating in excess of 20 percent prior to May 26, 2015 for lumbosacral strain with narrowing at L5-S1, and in excess of 40 percent thereafter is dismissed.  




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


